 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, restraining,or coercingemployees in the exercise of the rights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action which is necessary to effectuate the poli-ciesof the Act:(a) Post in conspicuous places at its plants in Lexington,Tennessee,including allplaces where notices to employees customarily are posted,copies of the attachednotice marked"Appendix." 2Copies of said notice,to be furnishedby theRegionalDirector for Region 20, after being duly signedby theRespondent's representative,shall be posted by it immediately upon receipt thereof, and be maintainedby it forat least 60 consecutive days thereafter.Reasonable steps shall be taken by theRespondent to ensure that said notices shall not be altered,defaced,or covered byany other material.(b)Notifysaid Regional Director,in writing,within 20 days from the receipt ofthisDecision,what steps the Respondent has taken to comply herewith .32In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order of the" shall be substituted for the words"the Recommended Orderof a Trial Examiner of the" in the notice. In the further event that the Board's Order isenforced by a decree of a United States Court of Appeals,the words"a Decree of theUnited States Court of Appeals Enforcing an Order of the" shall be substituted for thewords "a Decision and Order of the."' In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read :"Notify said Regional Director,inwriting,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate or warn our employees concerning their unionactivities.WE WILL NOT Solicit our employees to report to us concerning the unionactivities of themselves or other employees.WE WILL NOTviolate any of the rights which you have under the NationalLabor RelationsAct to joina unionof yourown choice and to engage in unionactivities,or not to join a union and not to engage in such activities.SALANT & SALANT, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from thedate of posting,and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this notice or compliance with its pro-visions,theymay communicatedirectly with the Board'sRegionalOffice, 746 Fed-eral Building,167 NorthMain Street, Memphis, Tennessee38103, Telephone 534-3161.Reno's Horseshoe Club, Inc.andAmerican Federation of Casinoand Gaming Employees.Case 20-CA-3754.December 19, 1966DECISION AND ORDEROn September 14, 1966, Trial Examiner Gordon J. Myatt issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engagingin certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, as162 NLRB No. 21. RENO'S HORSESHOECLUB, INC.269amended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Ile further found that Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed. There-after, the Respondent filed exceptions to the Decision and supportingbriefs, and the General Counsel filed cross-exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial, Examiner with the additions noted below.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications:[1.Amend paragraph 1(d) to read as follows :["(d) Changing work shifts of employees or discharging employ-ees because of their membership in or activities on behalf of theUnion."[2.Add the following paragraph as paragraph 1(e), the presentparagraph, 1 (e) being relettered as 1(f) :["(e)Requiring completion of or using an employment applica-tion form which contains an inquiry as to the applicant's unionaffiliation."--[3.Amend paragraph 4 of the notice to read as follows :[EVE WILL offer Nona Dettori, without prejudice to her senior-ity 'and other rights and privileges, immediate and full rein-statement to her former or substantially equivalent position, andmake her whole for any loss of earnings, including interest, shehas suffered from the discrimination against her.1The complaint alleged and the parties stipulatedthat theRespondent used an employ-ment application form which contained an inquiry as to the applicant'sunion affiliationThe Respondent discontinued the use of this form in September 19(,5 when it was advisedthat it was unlawful and thereafter destroyed all the forms.The Trial Examiner foundfor this reason that a remedial order would not serve any useful purpose We do not agreeThe record is devoid of evidence that such information has been obliterated from existingapplication records and of any assurances that the Respondent sill not use this emplo}-ment form in the future Accordingly,we view a remedial order as necessary not only tocure the unfair labor practice committed,but to prevent a subsequent occurrence.The Trial Examiner inadvertently failed to include bacl:pay provisions in the noticeportion of his Decision.We shall amend the notice accordingly. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD[4.Add the following paragraph as paragraph 5 of the notice :[WE WILL NOT change the Work shifts of our employees or dis-charge our employees because of their membership in or activi-ties on behalf of the Union.[5.Add the following as the last indented paragraph of thenotice :[WE WILL NOT require completion of or use an employmentapplication form which contains an inquiry as to the applicant'sunion affiliation.]TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed August 23,1965,and amended charge filed December 1,1965,'by American Federation of Casino and Gaming Employees (hereinafterreferred to as the Union), a complaint was issued against Reno'sHorseshoe Club,Inc. (hereinafter referred to as the Respondent),on December 13, 1965. The com-plaint alleges that Respondent violated Section 8(a)(1) and(3) of the Act.2 TheRespondent's answer admits certain allegations of the complaint,but denies Boardjurisdiction over its operations or that the Board should assert jurisdiction, anddenies the commission of any unfair labor practices.This case was heard by TrialExaminer Gordon J. Myatt at Reno, Nevada, on May 3 and 4,1966,and briefshave been received from the General Counsel and the Respondent .3Upon the entire record in this case, including my evaluation of the witnessesbased on my observation of their demeanor and on the evidence contained in therecord,Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSReno's Horseshoe Club, Inc., is a Nevada corporation engaged in the businessof operating a gaming casino,restaurant,and bar in Reno, Nevada.In the courseof its business operations,the Respondent annually receives a revenue in excess of$500,000.Further, the Respondent annually purchases goods and other commoditiesvalued in excess of $50,000 from suppliers within the State of Nevada,who obtainsuch goods and other commodities directly from points located outside the Stateof Nevada.The Respondent concedes these facts in its answer,and it is *evidentthat the Board has statutory jurisdiction over the Respondent's operations.The Respondent contends,however,that the Board lacks jurisdiction in this casebecause its business is "wholly intrastate in character"and subject to detailedState regulations.The Respondent further contends that even if the business is notconsidered intrastate,the Board should nonetheless decline to assert jurisdictionover the gaming industry as it has so declined in similar cases involving the horse-racing industry.4Similar arguments were presented to the Board and were rejected inEl Dorado,Inc.,151 NLRB 579. There the Board held that the gaming industry in Nevada wasclosely related to and substantially dependent upon interstate activity,and theiUnless otherwise noted, all dates herein refer to 1965.2At the hearing the General Counsel moved to dismiss paragraphVII of thecomplaint,which alleged that Respondent refused to hire an individual because of union activities.This motion was granted.3Subsequent to the hearing, the General Counsel and the Respondent submitted a jointmotion for the correction of certain errors In the transcript of the testimony. The jointmotion is granted and is hereby made a part of the record.6 In this connection,the Respondent relies on the followingWalter A. Kelley,139NLRB 744;Meadow Stud, Inc.,130 NLRB 1202;Hialeah Race Course,Inc,125 NLRB388;Pinkerton's National Detective Agency, Inc,114 NLRB1363; andResort Concessions,Inc,148 NLRB 208. RENO'S HORSESHOECLUB, INC.271detailed State regulations safeguardingthe industrywere not forthe purpose ofgoverning employer-employee relationships,but rather,for the purpose of prevent-ing "undesirable elements" from encroaching into the industry.InEl Dorado, Inc.,the Board ruled that the cases pertaining to the horseracing industry did not requireit to decline jurisdiction over gambling casinos.5Therefore,in accordance with the Board's established policy of asserting juris-diction over gaming operations where the elements of statutory jurisdiction arepresent, I find that the Respondent is an employer engaged in commerce withinthemeaning of Section 2(6) and(7) of the Act, and thatitwill effectuate thepurposesof the Actto exercise jurisdiction in this matter.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent disputes the fact that the Union is a bona fide labor organiza-tion.On the basis of the record before me there is no evidence to substantiate thiscontention. Indeed, the general secretary-treasurer of the Union, Donald Emerytestified that the Union admits to membership casino employees for the purpose ofdealing with employers concerning wages, hours, and conditions of employment,and the Respondent presented no evidence to the contrary. Moreover, inEl Dorado,Inc., supra,the Board expressly found that American Federation of Casino andGaming Employees is a labor organization within the meaning of the Act. Accord-ingly, I find that the Union is a labor organization within the meaning of Section2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The 8(a)(1) conductThe Union's organizing campaign among the casino employees of the variousgambling establishments in Reno began in April 1965. Nona Dettori, a "21" dealerin the Respondent's casino, met union organizer Virginia McKeehan in the NuggetCasino and signed an authorization card. The Nugget is located next to theRespondent's casino. Dettori was given blank authorization cards, and she solicitedsignatures of her coworkers on behalf of the Union. Dettori confined her solicita-tion to times when her fellow workers were in the Nugget, and she made no effortto solicit on behalf of the Union while in the Respondent's establishment.On May 13, the Union filed a representation petition requesting a unit of allthe Respondent's casino employees. This petition was consolidated for hearing withseveral other petitions requesting similar units in other gambling establishmentsinReno. On August 10, the Acting Regional Director for Region 20 issued aDecision,Order, and Directions of Elections in which the petition involving theRespondent was dismissed on the ground that certain of the authorization cardssupporting the petition were solicited by supervisors. Shortly thereafter, Dettorisigned another authorization card for the Union and again solicitedsignaturesamong her coworkers. In keeping with her past practice, Dettori confined her activi-ties to times when her coworkers were in the Nugget.The testimony indicates that during the months of August and September, theRespondent's officials made a number of remarks to the employees about the Union.Dettori attended a union meeting during the afternoon of August 10. The meetingwas held for the purpose of electing officers for the Reno Local. At work thatevening, Bradford Hewins, Respondent'spresident and general manager, askedDettori, "who was elected?" Dettori replied, "no one." Later that same evening,Hewins again questioned Dettori concerning the results of the union election.Dettori told Hewins that if he wanted to know what was going on, "he shouldhave watched TV earlier." She was making reference to a television appearanceby an official of the Union earlier that evening.6Delores Chapman, a "21" dealer, testified that for a period 2 months after shesigned a card in August,7 the "atmosphere was real bad with the Union [through-5 See also, the recent decision of the United States Court of Appeals for the Ninth CircuitinN.L.R B. v. Harrali'8 Club,362 F 2d 425 (CA. 9), where the court affirmed the Board'sassertionof jurisdiction over a gambling casino operation.9The above encounter between Dettori and Hewins was not controverted by theRespondent.7 Chapman signed a card for Dettori in April and again in August while in the NuggetClub. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDout] the entire club." Chapman stated that while she was working in the "pit" 8during this period,Hewins told her that"he couldn'tunderstand why [the employ-ees] had done this to him."Chapman testified that on another occasion Hewinsmentioned to her about the girls joining the Union and she said to him, "Yes,Brad.I joined.. .you know why I did,and who[sic] I did." Hewins replied,"Yes, I do."According to Chapman,she overheard Hewins say to Regina Reagan,another"21" dealer,that he could not understand why the employees had joinedtheUnion because he had planned to give them a raise and a vacation,"whichnow he couldn'tdo." On two occasions during the months of August and Septem-ber,Hewins asked Chapman,"What do you hear from your union today, Dee?"On another occasion while working in the pit, Chapman overheard Morris Man-dell9 ask employees Ramsey and Patronzi if anyone had approached them con-cerning the union cards.1° Finally, Chapman testified that she had an argumentwithMandell when he asked her to change to a later shift."When Chapmanrefused to make the change,Mandell stated,"You girls think that you have pro-tection of the Union,but we are running this business."Carmen Sandoval,also a "21" dealer,testified that she and several other femaledealers were talking to Hewins shortly after she signed an authorization card inAugust. Hewins stated that he did not care whether the employees joined the Union,but that the men who were running the Union were "sort of racketeers,"and prob-ably had police records. According to Sandoval, Hewins also stated to the employ-ees that he had been thinking about granting pay raises and vacation pay, but thathe did not"dare give it" as the Union might file unfair labor practice charges.Hewins told the employees that "joining the Union would not help[the] girls, as[theUnion] would bring in men, and [the girls] would be out of work." 12During the first week of September, a delegation from the Union paid a visit totheRespondent'scasino.This delegation-consisted of Thomas Hanley(generalbusinessmanager of the Union),VirginiaMcKeehan,JoeWoods,Glen Haerron,Don Emery, and John Radigan. According to Hanley, the purpose of this visitwas to deliver an envelope containing a letter claiming a majority and requestingbargaining.13 This method of delivery was used because the Respondent had refusedto accept mail from the Union in the past. The letter was given to Hewins andMandell in the pit, and they immediately returned it to the union people. Thisexchange was apparently repeated several times and in the process the envelope wasthrown to the floor. It was then picked up by someone in the union group, and thedelegation proceeded to the cashiers'cage outside of the pit and made an effort todeliver the envelope to Irene Marich,another coowner of the casino.Marich threwthe envelope to the floor and told the delegation, "You stick the letter in your assand get out of here. Your union organizers are not wanted in here,or any unionpeople.We will get rid of all of them." The security guard then told the uniondelegation to get off the premises or he would call the police.Both Hewins and Mandell testified in regard to the above incidents.In manymaterial respects,their testimony did not conflict with the accounts given by theGeneral Counsel'switnesses.For example,Hewins admits saying to Sandoval andseveral other female employees that the union officials were racketeers and hadpolice records.While he denies telling these employees that if the Union got in thefemale dealers would be replaced by men, he admits saying that"it is very possibleif they send a man or two here to deal `21,' I might have to put them to work."Similarly,Hewins admits that he "might have" asked employee Chapman what sheheard from her union,but he denies saying to employee Reagan that he could notunderstand why the girls joined the Union.Although Hewins denies telling thes "The pit" is the area in the casino where the gaming tables are located In the Re-spondent's casino the pit contains 2 crap tables, 11 "21" tables, and 1 roulette wheelThe gaming tables are located on either side of an aisle which runs the length of the pitThe Respondent's owners and supervisors constantly walk up and down the aisle over-seeing the play at the various tables and exercising close supervision over the entire gamingoperation.0Mandell is one of the coowners of the Respondent's casino In addition to supervisingthe play at the tables, Mandell arranges the schedules of the employees working in the pit16Both Ramsey and Patronri are "21" dealers.11The matter of the switch in shifts will be discussed in greater detail,infra11 All of the Respondent's "21" dealers were females13Hanley and Haerron testified that this incident took place somewhere between 11 a inand noon RENO'S HORSESHOE CLUB, INC.273girls that managementhad intended to give thema raise, hedoes admit that heand the other coowners had discussed the possibility of a raise. According toHewins, the employees were the ones who brought up the issueof raises,sick bene-fits,and "so forth," and he told them that he could do nothing until he was"straightened up with this Union." Likewise, Mandell admits that he "may have"asked employees Patronzi and Ramsey whether they had been approached to signcards for the Union. Mandell also acknowledges that he and the other coownersdid not approve of the Union, and that he may have informed the employees thatmanagement had nothing against anyunion coming in if it were a "good legitimate"union.Concerning the visit by the union delegation in September, both Hewins andMandell place the time of the visit as occurring at approximately 6 p.m. ratherthan midday. They both state that it was not their custom to be in the club untilapproximately 3 p.m. However, their recital of what tookplace in thepit when theunion officials arrived coincides with the account given by theunion witnesses.Neither Hewins nor Mandell left the pit when the union group attempted to deliverthe letter to Marich, and the latter individual was not calledas a witness.CONCLUDINGFINDINGSIt is evident from the above, that Respondent's officials strongly disapproved ofthe Union and they did not hesitate to make this fact known to the casino employ-ees.By their own admissions, Hewins and Mandel interrogated employees aboutthe union meeting and other activities, and aboutsigning cardson behalf of theUnion. Similarly, Hewins' conversation with Sandoval and the other dealers clearlyindicates that the Respondent was attempting to convince the employees that theadvent of the Union was responsible for the failure to grant increasesin wages andother benefits, and, indeed, that acceptance of the Union would result in loss ofemployment for the female dealers.In those areas where the testimony of Hewins and Mandell conflict with thetestimony of the General Counsel's witnesses, I do not credit the former. Myobservation of these witnesses and my assessment of their partial and somewhattoned down admissions to what I consider to be unlawful conduct, lead me to rejecttheir testimony except where corroborated by other crediblewitnessesor evidence.It is apparent from this record, that rather thanassumingan attitude of forebear-ance in the face of what the Respondent characterizesin itsbrief as "harassment"by the Union, the Respondent adopted an attitude of extreme hostility as typifiedby the comments of Irene Marich to the union delegation in September.Accordingly, I find that the Respondent violated Section 8(a)(1) of the Act byunlawfully interrogating employeeDettori concerning the unionmeeting ofAugust 10, and by unlawfully interrogating employees Chapman, Ramsey, andPatronzi concerning their union membership and activities. Such inquiries servedno legitimate purpose, and were merely attempts to ascertain and inquire into theloyalties, extent of participation, and sympathies of the employees on behalf of theUnion.S. S. Logan Packing Company,152 NLRB 421, 424;Blue Flash Express,Inc.,109 NLRB 591. Cf.Gal-Tex Hotel Corporation,154 NLRB 338. I also findthat by attempting to convey to the employees the impression that the Union wasresponsible for the failure of the Respondent to grant increasesin wagesand otherbenefits and by suggesting that the Union would require the Respondent to replacethe female dealers with men, the Respondent violated Section 8(a)(1) of the Actby engaging in conduct which tended to interfere with the exercise of rights of itsemployeesguaranteed under Section7.Hermann EquipmentManufacturing Com-pany, Inc.,156 NLRB 716.American Freightways Co., Inc.,124 NLRB 146, 147.B. The employment application formThe parties stipulated that the Respondent used an employment application formwhich contained an inquiry as to the applicant'sunionaffiliation.This form wasfirst utilized by the Respondent in June 1965, and itsuse was discontinued inSeptember when the Respondent was advised that the question on the form wasunlawful.The General Counsel relies onClark Printing Company, Inc.,146NLRB 121, 123, for the proposition that discontinuance of the use of the formsdoes not render .the unlawful conduct moot. In the circumstances of this case,however, I do not feel that any useful purpose would be served by addressing aremedial order to conduct which has already been remedied. But for the fact that264-047-67-vol. 162-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe'Respondent destroyed all of'the forms containing the question concerningunionaffiliation, I would hold otherwise. Moreover, there is no evidence in thisrecord that any applicant was refused employment because of union affiliation orfailure to answer the question concerning union affiliation.Therefore,I shall notrecommenda,remedy for this conduct.C. The discharge of NonaDettori-Dettori, the employee most active onbehalf of the Union,worked from 8 p.m.until 4 a.m. on one of the "swing"shifts at the casino.14On August18, atapproximately 12:20 a.m. Dettori wassitting in the coffeeshop when Mandell came up and told her that she was to report to the 2 a.m.graveyard' shift beginning the following day. Dettori stated, "You know I can'tDettori replied, "I can't work= it."Mandell then told Dettori that the new shiftwas all he had .available for her.15 Mandell then left Dettori and reported theconversation to Hewins. Hewins instructed Mandell to replace Dettori. Dettorireturned to the pit from the coffee shop and asked Hewins, "Since when did'Babe' [Mandell] do the firing and hiring?" Hewins' replied that Mandell had notfired her, but that she had quit. Dettori denied that she had quit and asked Hewinswhat seemed to be goingon inthe casino. Hewins then stated, "Well, why shouldI tell you anythingwhat is going on, whenyou don't tell us anything?"The following morning Dettori reported for work at 2 a.m. and was told bythe pit boss that there was no room for her. Dettori then spoke to Hewins whotold her that she was not on the payroll. Several days later, Dettori called Hewinson the telephone and asked if she could come in on her regular shift. Hewinsdenied her request, and stated that she was "too busy on the outside." 16Hewins testifiedthat because of certain provisions of the Fair Labor StandardsAct, the Respondent had to "straighten up the house"and eliminatethe shifts ofthe employees who were working 2 to 3 days a week. According to Hewins, theobjectivewas toattempt to put everyone on a 40-hour, 5-day week. Compliancewith the FLSA requirements was the result of lengthy negotiations between theRespondent and wage and hour officialsdatingback to 1963. As a consequenceof these negotiations, a progressive schedule for payment of overtime to theemployees was established. Thus, in September 1963, the Respondent was requiredto pay casino employees overtime for all time worked over 44 hours; in Septem-ber 1964, the Respondent was required to pay overtime for all time over 42hours; and in September 1965, 'all hours over 40 were to be compensated at theovertime rate.Concluding FindingsThe Respondent'scontentionthatDettori quit her job and was replaced whenshe refused to accept the assignment to the graveyard shift is not supported bythe facts in this case. That Dettori was considered a valued employee is evidencedby the fact that she was reemployed each time that she was forced to stop workfor personal reasons.17It is also apparent that Dettori's short workweek was notsolely an accommodationfor her family situations but, rather, it was equallybeneficial to the Respondent. Thus, her shift coincided with the Respondent's peakperiods ofbusiness;i.e.,the weekends. Hewins was quite proud of the fact thathe employed the "best" casino employees and he maintained that "it was good14The peak volume of business at the casino 'occurred during the summer months, be-tween June and October. For this reason the Respondent utilized two "swing" shifts andtwo "graveyard" shifts. One swing shift was from 6 p m. until 2 am, the other wasfrom 8 p in. until 4 a m. The graveyard shifts were from 2 a in. until 10 a m. and 4 a m.until 12 noon. Dettori averaged 3 to 4 days a week, and worked mainly on the weekendswhen the casino was experiencing its greatest volume of business.15Dettori credibly testified that when she was first hired and on several occasions there-after she informed Hewins and Mandell that she was available to work days or on theswing shifts, but not on the graveyard shifts. Dettori's limited availability was due to thefact that she had five children, and she had to achieve some sort of accommodation be-tween her family needs and her working hours10The above is taken from the credited testimony of Dettori.17Dettori had been in and out of the Respondent's employ since 1963 On one occasionshe left because of pregnancy and on another occasion she left because she injured herfoot. Each time that she was able to return to work, the Respondent reemployed her. RENO'S HORSESHOE CLUB, INC.275businessto keep them." There isno evidencein this record to indicate that Dettorifellbelow this standard. Moreover, Hewins and Mandell were aware of the limi-tations on Dettori's availability to work the various shifts, and, prior to August 18,were willing to work out an accommodation for her. I find this to be true in spiteof thedenialsto the contrary of Hewins and Mandell. Indeed, sucha denial onthe part of Hewins is patently inconsistent with his statements that he was "verycloseto all of his employees" and was "very close" to Dettori.On thebasisof the above,it isreasonable to conclude, and I do, that the pend-ing change in overtime compensation under the FLSA regulations was used as apretext by the Respondent's officials to enable them to order Dettori to changeto a shift which she would in all likelihood reject. It is also reasonable to con-clude, and I do, that the change in shifts was prompted by a desire on the part ofthe Respondent's officials to rid themselves of the leading union adherent amongthe casino employees. My conclusions in this regard are based on the Respondent'spronounced hostility toward the Union, and the fact that the Respondent wasfully aware of Dettori's activities on behalf of the Union.18 Moreover, any doubtsthat I may have entertainedconcerningDettori's discharge are dispelled by thetreatment accorded another employee when she was subsequently ordered to trans-fer from the swing shift to the graveyard shift. This employee, Chapman, refusedtomake the change and the Respondent did not discipline or replace her.19 It issignificantthat prior to her refusal, Chapman informed Hewins that although shehad signeda card for the Union she did not intend to pay dues nor did she intendto become a member of the Union. Thus, I am persuaded that the Respondent'sofficials seized upon Dettori'srejection of the changein her working hours as ameans of effectuatingher removal becauseof her unionactivities.Bernhard Con-rad Embroidery Company,156 NLRB 1056;Fab's Famous Foods Company,152NLRB 826, 832.Accordingly, I find that the Respondent violated Section 8(a)(3) and (1) oftheAct by orderingemployeeDettori to change to the graveyard shift and bydischarging her when she rejected the change.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices viola-tive of Section 8(a))(1) and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act. As the nature of the Respondent's conduct goes "to the veryheart of the Act," I shall recommend a broad cease-and-desist order.N.L.R.B. W.Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4).I shall recommend that the Respondent offer employee Nona Dettori immediateand full reinstatement to her former or substantially equivalent position, withoutprejudice to her seniority and other rights and privileges, and make her whole forany loss of earnings she may have suffered by reason of the discrimination againsther, by payment to her of a sum of money equal to the amount she would haveearned from the date of her discriminatory discharge to the date of the offer ofreinstatement, and in a manner consistent with the Board policy set forth inF.W. Woolworth Company,90 NLRB 289. Interest on backpay shall be com-puted in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.isHewins admitted on cross-examination that he was aware of Dettori's union activities.10 Chapman's husband, a dealer at another casino, was transferred from the swing to thegraveyard shift, and Chapman requested that she be given a like transfer at the Respond-ent's casino. Before the change was made, her husband was returned to the swing shift.When Mandell later ordered Chapman to switch to the graveyard shift, she refused.Angered by her refusal, Mandell made the comment concerning the Union previously setforth herein. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interrogating its employees concerning their union membership, sym-pathies, and activities,the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.By informing employees that they would not receive increases in wages orother benefits because of the Union,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.5.By informing employees that the Union would require the replacement offemale dealers by male dealers,the Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.6.By discharging an employee because of membership in and activities onbehalf of the Union,the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law,and uponthe entire record in this case,I recommend that Reno'sHorseshoe Club, Inc., itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their union membership,sympathies,or activities in a manner violative of Section 8(a)(1) of the Act.(b)Withholding increases in wages and other benefits from employees, andinforming employees that such increases cannot be granted because of the Union.(c) Informing female employees that the Union will cause them to be replacedby male employees.(d)Discharging employees because of membership in or activities on behalfof the Union.(e) In any other manner interfering with, restraining,or coercing employees inthe exercise of their rights to self-organization,to form,join, or assist the above-named Union,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, or to refrain from any or all such activities.2.Takethe following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Nona Dettori immediate and full reinstatement to her former orto a substantially equivalent position,without prejudice to her seniority or otherrights and privileges,and make her whole in the manner set forth in the sectionof this Decision entitled"The Remedy,"for the discrimination against her.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,allpayroll records,social security payment records,timecards,personnel records and reports,and all other records relevant to adetermination of backpay due under the terms of this Decision.(c)Post at its casino in Reno, Nevada,copies of the attached notice marked"Appendix."20Copies of said notice, to be furnished by the Regional Director forRegion 20,shall,after being duly signed by an authorized representative of theRespondent,be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by anyother material.(d)Notify the Regional Director for Region 20, in writing,within 20 daysfrom the date of the receipt of this Decision,what steps the Respondent has takento comply herewith 2120 Inthe event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."21 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." HAGOPIAN & SONS, INC.277IT IS FURTHER RECOMMENDED that the allegations in the complaint allegingunlawful conduct other than found unlawful in this Decision be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT question you about your membership in or your activities onbehalf of American Federation of Casino and Gaming Employees,or any otherunion.WE WILL NOT withhold wage increases or other benefits,or tell you that weare withholding increases and benefits because of the Union.WE WILL NOT tell our female employees that the Union will cause themto be replaced by male employees.WE WILL offer Nona Dettori immediate reinstatement to her former position.All our employees are free to become or remain members of the above-namedUnion,or any other union,or to refrain from such membership.RENO'S HORSESHOE CLUB, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 13050Federal Building,450 Golden Gate Avenue,Box 36047,San Francisco,California94102,Telephone 556-0035.Hagopian & Sons,Inc.andJohnMason.Cases 7-CA-5415 and7-CA-5415(2).December 20, 1966DECISION AND ORDEROn August 3, 1966, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof, and theGeneral Counsel filed an answering brief, cross-exception, and a briefin support of the cross-exception.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecases to athree-memberpanel iMembers Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial162 NLRB No. 12.